DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s cancellation of claims 107, and the addition of new claims 116, in the paper of 2/25/2022, is acknowledged.  Applicant’s arguments filed 2/25/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 86-106, 108-116 are pending and at issue.
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 86-106, 112-115, drawn to an DNA polymerase, in the paper of 1/9/2022, is acknowledged.  Applicants election of the species of 9oN for the altered polymerase from Group 1); the species of motif A region having AAI and motif B region having RVI  from Group 2) with traverse is acknowledged. 
It is noted that the elected species of motif A region having “AAI” has been determined to be allowable and the examiner has thus moved on to the species “VAL” as a result of applicants arguments/amdnements and the filing of the terminal disclaimers below.
Claims 98, 99, 103-105, 108-111 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112

The rejection of claims 86-97, 100-102, 106, 112-115 under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn based upon applicants arguments presented in the paper of 2/25/2022.
The rejection of claims 86-97, 100-102, 106, 112-115   under 35 U.S.C. 112, first paragraph, based upon a lacis withdrawn based upon applicants arguments presented in the paper of 2/25/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 86-97, 100-102, 106, 112-116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 86-105 of copending 17/485,004 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 86-97, 100-102, 106, 112-115 drawn to an altered family B archaeal DNA polymerase comprising a 3- amino acid region, motif A, wherein the first amino acid of the motif A region is an amino acid selected from the group consisting of isoleucine (I), alanine (A), valine (V), and serine (S); the second amino acid of the motif A region is an amino acid selected from the group consisting of alanine (A) and glycine (G); and the third amino acid of the motif A region is an amino acid selected from the group consisting of isoleucine (I), valine (V), leucine (L), threonine (T), and proline (P); wherein the altered family B archaeal DNA polymerase is capable of incorporating a 3' O-azidomethyl-modified nucleotide (species 9oN VAL variant polymerase) anticipate claims 86-105 of copending Application No. 17/485,004 (reference application).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Terminal Disclaimer
The terminal disclaimer(s) filed on 2/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date(s) of U.S. Patent No. 11,136,564; U.S. Patent No. 10,017,750; U.S. Patent No. 9,447,389; U.S. Patent No. 8,852,910 and U.S. Patent No. 8,460,910 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Remarks


Conclusion
Applicant's amendment/response necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
3/3/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652